Citation Nr: 1606291	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  07-14 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability by reason of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969, including service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD, assigning a noncompensable (zero percent) rating effective March 7, 2007.  

In February 2009, a Board hearing was held before the undersigned at the RO, and the transcript is of record.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Here, the Veteran asserted in an April 2008 statement that he quit his job because he could not be around people anymore.  The Veteran's representative also expressly raised the issue in a November 2013 statement.  As such, the Board has amended the issues on appeal to include entitlement to a TDIU, as reflected above.

The Board notes that the Veteran also initially appealed an issue of an earlier effective date for the grant of service connection for irritable bowel syndrome (IBS).  A Statement of the Case was issued in January 2014; however, the Veteran did not perfect an appeal of this issue by filing a substantive appeal (VA Form 9).  

In August 2009, the Board granted an initial rating of 10 percent for the PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and the parties filed a Joint Motion for Remand (JMR) requesting that the Board decision be vacated and remanded with respect to the initial rating for PTSD.  In a September 2010 Order, the Court granted the parties' motion, vacating and remanding the matter to the Board for compliance with instructions in the JMR.  

The Board then remanded the issue in June 2011 for further development, including scheduling the Veteran for a VA examination to determine the current severity of his PTSD.  The Veteran subsequently had PTSD examinations in October 2011 and October 2013, and the examination results are associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period of appeal prior to August 21, 2012, the evidence is in relative equipoise on the issue of whether the PTSD was productive of a disability picture that more nearly approximated that of occupational and a social impairment with reduced reliability and productivity.

2.  For the period of appeal from August 21, 2012, the evidence is in relative equipoise on the issue of whether the PTSD is productive of a disability picture that more nearly approximates that of occupational and a social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

3.  Throughout the entire period on appeal, the PTSD is not productive of total occupational and social impairment.



CONCLUSIONS OF LAW

1.  For the period of appeal prior to August 21, 2012, the criteria for the assignment of a disability evaluation of 50 percent, but no more, for the service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  For the period of appeal from August 21, 2012, the criteria for the assignment of a disability evaluation of 70 percent, but no more, for the service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in April 2007, prior to the adjudication of the claim for service connection for PTSD.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).         

The Veteran's claim for a higher initial rating for PTSD is a downstream issue initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case with respect to the increased rating claim for PTSD.  
                                                                                                                                                                                                                                                                                                                
The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim for an increased rating for PTSD.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim for an increased rating for PTSD, and the duty to assist requirements have been satisfied with regard to this claim.  All available service treatment records (STRs) were obtained.  VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to these claims. 

The Veteran underwent VA examinations in March 2008, October 2011, and October 2013 to obtain medical evidence regarding the nature, etiology, and severity of the claimed disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by a medical professionals based on a review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinions are provided as to the current severity of the PTSD, including occupational and social impairments.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations regarding the claim for an increased rating for PTSD.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met with regard to the claim for an increased rating for PTSD, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of this claim.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in October 2008.  Therefore, the pre-August 2014 version of the Schedule for Rating Disabilities is for application in the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117 .

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Period of Appeal Prior to August 21, 2012

The Veteran contends that his symptoms included impaired sleep (getting up two or three times per night), hypervigilance (looking out the windows and checking door locks), and occupational impairment (quitting his job because he could not "take being around people anymore").  See the April 2008 statement.

After careful review, the Board finds that for the appeal period prior to August 21, 2012, the evidence is in relative equipoise on the issue of whether Veteran's PTSD more closely approximated the criteria for a 50 percent rating under Diagnostic Code 9435.  The PTSD did not more closely approximate the schedular criteria for the assignment of disability rating in excess of 50 percent.  

VA treatment records indicate that in January 2008, the Veteran reported having depression and nightmares.  He denied being suicidal.  He was referred for a psychology consultation, and in February 2008, a VA psychologist diagnosed him with PTSD and anger management issues.  The Veteran reported symptoms of combat-related nightmares, intrusive memories, feeling on edge, hypervigilance, avoidance of crowds, sitting with his back to the wall, exaggerated startle response, avoidance of triggers including current war news or movies with violence, social withdrawal, emotional numbing, isolating behaviors, waking up sweating and thrashing about, increased irritability, insomnia, nightly perimeter checks, and episodes of depression.  He denied suicidal and homicidal ideations.  The Veteran agreed to start attending Stress Support Group meetings and asked to begin individual therapy.

In March 2008, the Veteran was afforded a VA PTSD examination.  He reported symptoms of irritability, occasionally feeling down and withdrawing in response to thoughts and memories, anticipatory anxiety, and restlessness.  His symptoms were mild and occurred several times per week since 2006.  The Veteran indicated that he stopped working in 2006 and moved to Florida, where he had made new friends in the community, including a "group of golf buddies," and he loved to work in the yard.  He reported that he did not recall having nightmares, but his wife told him he had periodic sleep disturbances.  Upon metal status examination, the Veteran was found to be cooperative, have an appropriate affect, anxious mood, and intact attention.  The examining psychologist found that the Veteran had no have sleep impairment, hallucinations, homicidal or suicidal thoughts, or problems with activities of daily living.  His symptoms included hand-washing behavior that verged on compulsion, and he had one panic attack two weeks prior but none before then.  After administering a Clinician-Administered PTSD Scale (CAPS) and the Mississippi Scale for Combat-Related PTSD, the examiner diagnosed the Veteran with delayed onset PTSD, with a GAF score of 65.  The examiner opined that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning, specifying that the Veteran was employed for 37 years with no evidence of PTSD impacting his employment and that since retiring he noticed changes in his coping ability.

Also in March 2008, the Veteran began attending Stress Support Group meetings. VA treatment records indicate that the Veteran continued attending these meetings until July 2009, attending approximately 20 meetings during this timeframe.

In May 2008, the Veteran had an initial psychiatric evaluation at VA.  The examining psychiatrist assessed the Veteran's GAF score as 60 and started him on Celexa.  In a follow-up appointment later in May, the Veteran reported that the Celexa was making him feel less irritable and better able to deal with daily stress.  His GAF score was 65.  In July, he reported that he was still doing well on the Celexa, though he continued to have insomnia, combat-related nightmares, intrusive memories, and hypervigilance.  Throughout the rest of the year, the Veteran's GAF score continued to be a 65 and he was assessed as being mildly depressed.

In February 2009, the Veteran testified in a Board hearing that he first began noticing symptoms of PTSD about six months after returning from Vietnam, but that until 2006 he had not recognized that he had PTSD, nor had he sought treatment.  He stated that his current symptoms included not liking crowds, trusting only his wife, constant nightmares, avoiding watching the news, and panic attacks.  He asserted that he worked as a lineman (for an electric company), and that working with one or two other guys was fine, but he could not be around a crowd of people.  He stated that he would get in arguments with people, and it got worse over time until the point where he eventually quit working because he could not be around that many people and also due to stomach problems.  The Veteran also asserted that he had been married for 40 years, had no children, golfed with friends once per week, and worked in his yard, but otherwise led a very solitary life.  The Veteran's spouse testified that throughout their marriage there were times when they would want to go out socially but the Veteran would say he could not do that.  She testified that other symptoms included blowing up over small things, getting depressed, having panic attacks (at which time she did not know what they were), and roaming around the house at night.

The Veteran was seen throughout 2009 by VA psychiatry for management of his PTSD and medication.  He reported continuing symptoms of nightmares, hypervigilance, and irritability.  In August 2009, the Veteran's depression was noted to have increased from mild to moderate.  In September 2009, he was prescribed a higher dose of Celexa.  In November 2009, he was assessed as being mildly depressed again.  His GAF score was consistently noted to be 65.  He was also not found to have suicidal or homicidal ideation.

In February 2010, the Veteran reported that he continued to have symptoms of anger issues and nightmares.  His GAF score was 65.  In June, the Veteran was assessed as being moderately depressed with anxiety and a GAF score of 55.  His GAF score remained 55 for the rest of the year.  He was also not found to have suicidal or homicidal ideation.

In March 2011, the Veteran reported that he had no new complaints, but continued to have chronic PTSD symptoms.  He stated that he was doing okay on the Celexa but did not want to restart individual therapy.  He was assessed as being moderately depressed with a GAF score of 55.  In May 2011, the Veteran's depression was again described as mild, and he was noted to have made moderate progress in his treatment.  The Veteran's Celexa was increased in August 2011 for anxiety and hypervigilance.

The Veteran had a second VA PTSD examination in October 2011.  He stated that he had no friends, worked in the yard, took walks in the mornings, and took naps in the day.  He stated that he used to golf but no longer felt like doing that.  The examiner indicated that the Veteran's symptoms included anxiety, chronic sleep impairment, and disturbances of mood and motivation.  The Veteran did not have suicidal ideation.  The examiner opined that the Veteran's GAF score was 60, and that he had a co-morbid diagnosis of alcohol abuse that contributed to his mood symptoms of irritability, decreased motivation, and trouble sleeping.  The examiner further opined that the Veteran's symptoms were mild to moderate, and the best summarization of the Veteran's level of occupational and social impairment was  "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication."

In January 2012, the Veteran was taking a lower dose of Celexa (due to an FDA warning), and he reported that he thought he was doing okay with the lower dose.  He noted that he continued to have nightmares, hypervigilance, and losing patience with others.  He was noted to be moderately depressed, with a GAF score of 55.  

The weight of the evidence shows that for this period of the appeal, the Veteran's PTSD has manifested by symptoms including irritability, anxiety, nightmares, depression, hypervigilance, panic attacks, and avoidance of crowds.  In addition, the Veteran's GAF score was assessed as being between 55 and 65, which is indicative of mild to moderate symptoms, or mild to moderate difficult in social or occupational functioning.  See DSM-IV.  The Veteran was also consistently noted as being mildly or moderately depressed during this period of the appeal.  Affording the Veteran the benefit of the doubt, a 50 percent disability rating is warranted for this period of the appeal.

As such, the Board also finds that for this period of the appeal, the evidence preponderates against the assignment of a 70 percent rating or higher for the Veteran's PTSD.  The evidence does not show that for this period of the appeal, the PTSD manifested by symptoms including suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting to ability to function independently, appropriately, and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  

The evidence also does not show that the symptoms the Veteran had (irritability, anxiety, nightmares, depression, hypervigilance, panic attacks and avoidance of crowds) rose to the level that they resulted in occupational and social impairment with deficiencies in most areas.  Specifically, the Veteran worked at the same job for 37 years, was married for more than 40 years, golfed with a group of friends once per week, and worked outside in his yard.  The March 2008 VA examiner opined that the Veteran's symptoms were mild and were not severe enough to interfere with occupational and social functioning.  The October 2011 VA examiner opined that the Veteran's symptoms were mild to moderate, and stated that the best summarization of the Veteran's level of occupational and social impairment was "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication."  The Board recognizes that the Veteran was found by the March 2008 VA examiner to engage in hand-washing behavior that verged on compulsion, and the Veteran testified to having panic attacks.  However, the Veteran did not indicate that his panic attacks were "near-continuous" and the Board finds that the hand washing and panic attacks were not of such frequency, severity, and duration to warrant a 70 percent rating under Diagnostic Code 9411.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

Thus, for the period of appeal prior to August 21, 2012, the PTSD symptoms warranted a 50 percent evaluation, and the claim is granted to that extent.  The Veteran's symptoms were not of such frequency, severity, and duration that they resulted in occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent evaluation during this period.

Period of Appeal from August 21, 2012

The Board finds that for the appeal period from August 21, 2012, the evidence is in relative equipoise on the issue of whether Veteran's PTSD more closely approximates the criteria for a 70 percent rating under Diagnostic Code 9411.  The PTSD did not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent.  

In August 2012, the Veteran's psychiatrist noted that the Veteran continued to be moderately depressed, but assessed the Veteran's GAF score as 45. 

In a March 2013 VA psychiatric appointment, the Veteran indicated that he felt "more jittery" due to the current world crisis (North Korea and other countries).  His GAF score was 45.  In August 2013, the Veteran was noted to be moderately depressed with a continued GAF score of 45.  

In October 2013, the Veteran had a third VA PTSD examination.  He reported experiencing daily depressed mood and anxiety.  He denied having suicidal or homicidal ideation or intent.  He also stated he had intrusive memories, nightmares, flashbacks, physical reactions in response to triggers for trauma, avoidance, anhedonia, impaired sleep, irritability and anger, impaired concentration, hypervigilance, and exaggerated startle response.  The examining psychologist indicated that results of a Miller Forensic Assessment of Symptoms Test (M-FAST) and the Structured Inventory of Malingered Symptomatology (SIMS) were highly indicative of feigning symptoms.  As such, the examiner opined that she could not determine what symptoms the Veteran was truly experiencing and what symptoms were being feigned or exaggerated without mere speculation, and therefore an estimate of the Veteran's true functional impairment could not be provided.

The Veteran and his spouse submitted sworn affidavits in February 2014.  The Veteran stated that during the October 2013 VA examination, it was hard to tell the examiner about his suicidal thoughts, that the examiner was confusing, and that the examiner tried to lead on the Veteran.  He stated that since 2006, he has had suicidal thoughts at least 2-3 times per month when he felt like the world was closing in on him.  He further stated that before he stopped working his PTSD did affect him at work but he did not recognize what was happening; he worked independently and was in a truck with only 2-3 men.  The Veteran stated that later in his career, as he was closer to becoming the foreman/chief, he instead took a lower paying position in the storeroom so he could work alone.  The Veteran indicated that he has obsessed about things since returning home from service and that it has been worse since 2005, including checking locks, doors, lights, and the garage door 3-4 times before he can walk away from them.  He stated that other symptoms included becoming angry easily, avoiding crowds, avoiding movies depicting battles, being estranged from his two brothers, not caring about his appearance, panicking about being late, and taking Citalopram and Quetiapine Fumarate.  In addition, the Veteran asserted that he does not like to be touched, has intrusive thoughts and flashbacks 3-7 days per week, feels depressed and anxious 75 percent of the time during the day, sleeps only a couple of hours at night, has nightmares at least 3 times per week, and has impaired short-term memory.  Finally, the Veteran stated that he had not consumed any alcohol for nine months and continued to experience the same PTSD symptoms, which have worsened because the lack of alcohol caused him to be more aware of his surroundings.

The Veteran's wife, J.R., stated that the Veteran did not have any of the following symptoms prior to enlisting in the Army:  becoming very upset in a restaurant if someone touches him or there are loud noises that startle him, becoming upset and tearful over little things at least once per day, avoiding social gatherings, worrying a lot, getting out of bed to ensure that the house is secure, nightmares, depression, anxiety, threatening suicide 2-4 times per month, repeatedly checking things around the house and asking her the same questions because he does not trust anything, panicking about being late, getting angry quickly, keeping himself bathed but not caring about what he wears, and impaired concentration and short-term memory.

Most recently, the Veteran underwent a psychological evaluation by a private psychologist, Dr. W.A., in June 2015.  The Veteran reported that he and his wife participated in a weekly golf group and that he was emotionally close only to his wife.  He also reported that he worked alone for much of his career, worked 50 hours "easily" per week on average, and deliberately busied himself after retirement because he did not "like to think too much."  He stated that he used to drink a pitcher or two of beer per day, which his wife stated was a form of self-medication to sleep, but that he was currently drinking only a "couple of beers" every two weeks.  Dr. W.A. reviewed the Veteran's claims file and conducted a two hour interview of the Veteran (whose wife was also present during the interview).  She indicated that the Veteran's symptoms included nightmares, depression, social isolation despite some participation in social activities, a history of conflict within the marriage, and a history of occupational conflict when required to work in comparatively large groups.  A mental status examination revealed that the Veteran's impulse control was below normal, had recent suicidal ideation, and had a labile but appropriate affect.  Results of the Montreal Cognitive Assessment (MoCA) indicated that the Veteran had difficulty with expressive and receptive language capacities, abstract verbal reasoning, and delayed recall.  Dr. W.A. found that results of the Minnesota Multiphasic Personality Inventory-2 (MMPI-2) were valid, and indicated that the Veteran was likely experienced intrusive, racing, and obsessive thoughts; marked difficulty with memory, attention, and concentration; impulsive and with low judgment at times; significant emotional distress and prone to moodiness, anger, and irritability; depression; anxiety; alcohol use as a way to cope; recent suicidal ideation; grandiose aspirations and resentment when others place demands; insecurity; and mistrust and suspicious of others' motivation.  Dr. W.A. opined that the Veteran's GAF score was 45 and that he exhibited occupational and impairments with deficiencies in most areas, consistent with a 70 percent disability rating, after his service in Vietnam and "certainly as of March 2007."  

The weight of the evidence shows that for this period of the appeal, the Veteran's PTSD has manifested by symptoms including irritability, anxiety, nightmares, depression, hypervigilance, suicidal ideation, and avoidance of crowds.  In addition, the Veteran's GAF score was consistently assessed as being between 45, which is indicative of serious symptoms, or a serious impairment in social or occupational functioning.  See DSM-IV.  Affording the Veteran the benefit of the doubt, a 70 percent disability rating is warranted for this period of the appeal.

As such, the Board also finds that for this period of the appeal, the evidence preponderates against the assignment of a 100 percent rating or higher for the Veteran's PTSD.  The evidence establishes that the Veteran's PTSD does not more nearly approximate total occupational and social impairment, which would warrant a 100 percent rating under Diagnostic Code 9411.  The criteria for a 100 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was not found to have gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Rather, the Veteran was consistently noted to have interacted appropriately during evaluations, and there is no evidence that he ever experienced delusions, hallucinations, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Furthermore, the record reflects that the Veteran was employed full-time for 37 years, has been married for more than 40 years, and maintains at least some regular social interaction including participation in a weekly golf game.  The Veteran also indicated in his February 2014 statement that he goes out to eat approximately 2-3 times per week.  As such, the Board finds that the Veteran has not had any symptoms with such frequency and severity to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).    

Thus, for the period of appeal from August 21, 2012, the PTSD symptoms warrant a 70 percent evaluation, and the claim is granted to that extent.  The Veteran's symptoms were not of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation during this period.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including irritability, anxiety, nightmares, depression, hypervigilance, suicidal ideation, and avoidance of crowds are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.



ORDER

For the period of appeal prior to August 21, 2012, an increased rating of 50 percent, but no more, for PTSD is granted.

For the period of appeal from August 21, 2012, an increased rating of 70 percent, but no more, for PTSD is granted.


REMAND

As discussed in the Introduction, the Veteran has raised the issue of TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Although the Veteran submitted an Application for Increased Compensation Based on Unemployability (VA Form 21-8940) in March 2014, the claim has not been developed or adjudicated by the RO.  As such, the AOJ should send the Veteran a VCAA notice letter for the TDIU claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the Court has held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.
 
2.  Schedule the Veteran for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education.  

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


